Citation Nr: 9930311	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-12 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for anxiety 
neurosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1975.

This appeal arises from a rating decision of October 1993 
from the New Orleans, Louisiana, Regional Office (RO).  The 
veteran perfected an appeal to this decision and in a 
February 1998 decision by the Board of Veterans' Appeals 
(Board), the case was remanded to the RO for further 
adjudication.  The case is again before the Board for 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The aggregate of the medical evidence shows considerable 
psychiatric impairment.

3.  There was disturbance in mood or depressed mood, anxiety, 
flattened affect, mild memory loss, and impaired judgment.  

4.  There was no evidence of obsessive rituals, impairment of 
thought processes, speech disturbances, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  The evidence also does not show 
suicidal ideation.  



CONCLUSION OF LAW

The criteria for a 50 percent rating for anxiety neurosis are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9400 (1996); 
38 C.F.R. §§ 4.7,  4.130, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in May 1976, service connection for 
"anxiety neurosis" was granted with a 10 percent disability 
rating assigned.  A rating decision in October 1993 increased 
the disability rating to 30 percent.  The 30 percent rating 
has remained in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The rating criteria of Diagnostic Code 9400 for generalized 
anxiety disorder in effect at the time of veteran initiated 
his claim provide that the disability will be rated under the 
criteria for psychoneurotic disorders.  These criteria 
provide that a 10 percent rating is warranted where emotional 
tension or anxiety is productive of mild social and 
industrial impairment.  A 30 percent rating is warranted 
where the psychoneurotic symptoms produce reduction in 
initiative, flexibility, efficiency, and reliability to 
produce definite industrial impairment.  A 50 percent rating 
would be appropriate if the disorder is productive of 
considerable industrial impairment and a 70 percent rating is 
warranted if the disorder is productive of severe industrial 
impairment based on the veteran's ability to interact on both 
a social and industrial level, as confirmed by current 
clinical findings.  A 100 percent rating is appropriate when 
the attitudes of all contacts result in virtual isolation in 
the community, there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (Court) stated that the term "definite" as 
set forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 
9411) was qualitative in character, unlike the other terms 
used to ascertain the level of severity of a psychiatric 
disability, which were quantitative in character.  The Court 
invited the Board to construe the term "definite" in such a 
manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(b)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9400 for generalized 
anxiety disorder, a 10 percent rating is warranted where 
there is occupational and social impairment due to mild or 
transient symptoms which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms are controlled by continuous 
medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

During the pendency of the veteran's claim, the psychiatric 
rating criteria were changed.  The veteran is entitled to 
have his claim evaluated under both the old and the new 
criteria, and have to criteria most favorable to his claim 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, both the old and the new psychiatric rating 
criteria will be considered.

A January 1994 VA medical statement indicates that the 
veteran's psychiatric diagnosis had made gainful employment 
impossible.  Additionally, an August 1998 VA examination 
report provides a Global Assessment of Functioning (GAF) 
value of 50 which is indicative of serious symptoms or 
serious impairment of functioning.  The Diagnostic and 
Statistical Manual of Mental Disorders (3rd. ed. Revised, 
4th. ed.) (DSM-III-R, IV) lists as an example of serious 
impairment being unable to keep a job.  This evidence 
indicates that the veteran's psychiatric disorder is more 
severe than the 30 percent rating currently assigned.  
However, a February 1994 private psychiatric evaluation 
provides a GAF value of 60.  Such a GAF value is indicative 
of moderate symptoms or moderate impairment in functioning.  
Additionally, a November 1995 VA examination report also 
shows a GAF value of 60.  These are the only medical records 
that provide overall assessments of the veteran's impairment 
due to his psychiatric disorder.

Moderate impairment is not listed in the rating criteria that 
were in effect at the time the veteran initiated his claim.  
However, it is more than mild impairment but less than 
definite impairment.  See VAOPGC 9-93 (11-9-93).  Definite 
impairment is a 30 percent disability under the Schedule.  
Therefore, under the rating criteria in effect at the time 
the veteran initiated his claim, the overall impairment shown 
the March 1994 private psychiatric evaluation and the 
November 1995 VA examination is something less than a 30 
percent disability rating under the Schedule.  As noted, the 
VA medical statement indicates that the veteran can't work 
due to his psychiatric problems and the August 1998 VA 
examination report notes serious impairment which would 
indicate impairment that ranges from severe to unemployable.  
The VA medical statement does not provide detailed findings 
to support it's conclusion and is thus not as probative as 
the examination reports which provide detailed findings to 
support the conclusions reached.  Of the examination reports, 
no specific report is more persuasive than the other.  
Therefore, the medical evidence indicates that the veteran's 
overall psychiatric impairment ranges from less than definite 
to severe.  As a whole, the veteran's psychiatric impairment 
more closely approximates considerable impairment since two 
of the more probative examination reports show impairment 
that is less than considerable and the other shows severe 
impairment.  Therefore, the aggregate of the medical evidence 
shows considerable psychiatric impairment which is a 50 
percent disability rating under the rating criteria in effect 
at the time the veteran initiated his claim.  When all of the 
evidence is considered, it does not show impairment that is 
greater than considerable.  38 C.F.R. §§ 4.126, 4.129, 4.130, 
4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.7 (1999).

A 50 percent disability rating is warranted under the 
criteria that were in effect at the time the veteran 
initiated his claim.  The revised rating will be considered 
to determine whether a further increase is warranted.  There 
was no evidence in the medical evidence of obsessive rituals, 
impairment of thought processes, speech disturbances, 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  The evidence also does 
not show suicidal ideation.  A June 1993 VA medical 
certificate notes the veteran's mood was anxious and 
depressed.  The September 1993 VA examination report shows 
that the veteran's affect was tense and his memory was 
slightly decreased.  A March 1994 private medical record 
notes anxiety.  The November 1995 VA examination report shows 
the veteran's affect was blunted, his mood was depressed, he 
was highly anxious, and his judgment was fair to poor.  The 
August 1998 VA examination report shows his mood was 
moderately dysthymic.  These findings represent disturbances 
in mood or depressed mood, anxiety, flattened affect, mild 
memory loss, and impaired judgment which are appropriate to 
the 30 and 50 percent rating criteria.  Therefore, the 
medical evidence does not show symptoms that would warrant a 
disability rating greater than 50 percent under the revised 
rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(1999).

Based on the above, the evidence supports granting a 50 
percent disability rating for anxiety neurosis.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 
4.132, Diagnostic Code 9400 (1996); 38 C.F.R. §§ 4.7,  4.130, 
Diagnostic Code 9400 (1999).



ORDER

A 50 percent disability rating for anxiety neurosis is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

